128 Ga. App. 546 (1973)
197 S.E.2d 381
GATES
v.
AETNA INSURANCE COMPANY et al.
47912.
Court of Appeals of Georgia.
Argued February 8, 1973.
Decided March 16, 1973.
Robert T. Efurd, Jr., for appellant.
Savell, Williams, Cox & Angel, John M. Williams, Elmer L. Nash, for appellees.
HALL, Presiding Judge.
Claimant appeals from the judgment of the superior court affirming an award of the State Board of Workmen's Compensation. *547 Claimant injured his back in the course of his employment, but the Deputy Director and the full board found that he had no compensable disability which lasted beyond the week in which the injury occurred. Most of claimant's contentions of error here fall within the "any evidence rule," which needs no citation.
There is, however, an undisputed misstatement of fact in the award which we cannot say is immaterial as a matter of law. (It suggests that claimant may have refused a medical examination.) We therefore remand the case to the board with direction that it correct the finding to conform to the evidence and then make an award with the corrected finding taken into consideration.
Judgment remanded with direction. Evans and Clark, JJ., concur.